Per Curiam:

Appellant was convicted of murder and sentenced to life imprisonment. Appellant appeals from the denial of post-conviction relief after a hearing.
Appellant’s only exception argued on appeal states simply that “the lower court erred in denying Appellant’s application for Post-Conviction Relief where the record indicates that he received ineffective assistance of counsel at trial.” The exception would require the Court to review not only the entire record of the post-conviction hearing, but also a substantial portion of the record of appellant’s murder trial. The exception is too general for consideration on appeal. Rule 4, § 6, Rules of Practice of the Supreme Court; South Carolina Insurance Company v. Estrada, S. C. 287 S E. (2d) 475 (1982); State v. Rouse, 262 S. C. 581, 206 S. E. (2d) 873 (1974).
Despite the inadequacy of appellant’s exception, we have considered the merits of his argument and find that the lower court committed no error.
The appeal is dismissed for failure to comply with Rule 4, §6.